DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed July 2, 2021.  Claims 1-3, 5-7, and 12-25 are currently pending.
The rejections set forth in the Office Action dated April 5, 2021 are WITHDRAWN due to Applicant’s amendments.
Claims 1-3, 5-7, and 12-25 are newly REJECTED for the reasons set forth below.
This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, the phrase “the polypropylene” in line 2 lacks sufficient antecedent basis.  Claim 1 – from which claim 20 depends – does not recite a polypropylene, only a polyolefin.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Meppelder et al. (WO 2015/185490) in view of Aigner et al., “Optimal Catalyst and Cocatalyst Precontacting in Industrial Ethylene Copolymerization Processes,” J. Polym. (2016).
  Regarding claims 1, 3, 12-15, 17, 19, 20, 24, and 25, Meppelder teaches a process for the polymerization of olefins, preferably propylene, in which olefins are contacted with a catalyst system.  (p. 5, lines 2-3.)  The polymerization preferably occurs in the gas phase.  (p. 65, lines 17-23.)  The catalyst system comprises a procatalyst, a co-catalyst, and an external electron donor.  (p. 4, line 34 – p. 5, line 1.)  The co-catalyst is preferably triethylalumium (see p. 56, line 16), and the external donor is selected see p. 56, lines 26-27.)  The procatalyst comprises a magnesium support, titanium, a monoester internal donor (i.e., no phthalate), and an activator, and is made via the following process:

    PNG
    media_image1.png
    204
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    249
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    124
    576
    media_image3.png
    Greyscale

(p. 3, lines 8-33.)
Meppelder further teaches that the catalyst system components are mixed or otherwise combined prior to addition to the polymerization reactor (i.e., pre-contacted).  (p. 63, lines 31-32.)
The difference between Meppelder and the present claims is that, although Meppelder teaches that mixing the catalyst system components may be done “in any way known to the skilled person in the art” (see p. 63, lines 19-21), Meppelder does not explicitly teach precontacting the components in an alkane solvent.  However, precontacting catalyst components in an alkane solvent is known in the art.  For example, Aigner teaches precontacting the components of a Ziegler-Natta catalyst system in solvents including liquid propane and propane.  (Experimental Section 2.1, p. 3.)  Indeed, although the components are mixed in the reactor, rather than a separate container, See MPEP 2143(I)(C).)

Regarding claims 2 and 16, as discussed above, Meppelder teaches that the catalyst system components are mixed prior to addition to the polymerization reactor.  Because the components are fully mixed, Meppelder inherently teaches that 100% of the co-catalyst is pre-contacted with the procatalyst.

Regarding claims 5, 7, and 23, as discussed above, Meppelder teaches that the catalyst system components are mixed prior to addition to the polymerization reactor.  That mixing must occur in a container, and because the components are mixed before adding to the reactor, there must be an inlet through which the catalyst system may be added to the reactor.  As such, Meppelder inherently teaches the limitations of claims 5 and 7.  Regarding claim 23 specifically, because the components are added to the reactor, the container must necessarily be outside the reactor.

Regarding claim 6, Meppelder is silent as to the presence of a second container in which the catalyst system components are mixed prior to adding to the polymerization reactor.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (selection of any order of mixing ingredients is prima facie obvious.).)  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mixed two catalyst components in a container, then added them to a second container containing the third component, before adding the complete catalyst system to the polymerization reactor.

Regarding claim 18, Meppelder teaches that preferred internal donors include ethyl benzoate and aminobenzoates.  (See p. 4, lines 16-26.)  

Regarding claims 21 and 22, Meppelder teaches producing a polypropylene with bulk densities above 400.  (See Exs. 1-3, Table 1, p. 77, lines 1-3.)

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that the increased bulk density seen in a gas polymerization process that uses a phthalate-free internal electron donor is unexpected and not taught by any of the relied-upon prior art references.  (Remarks, p. 8.)

The examiner disagrees.  As discussed above, Meppelder teaches a gas phase polymerization process in which precatalyst includes a phthalate-free internal electron donor.  Although Meppelder does not focus on whether the presence of the non-phthalate increases the bulk density, because the conditions identified by Applicant as necessary for increasing bulk density are present, the bulk density would necessarily be higher.  Thus, a higher bulk density is not unexpected.
The examiner notes that, although Applicant did not explicitly argue this point, the effect of precontacting the catalyst components in an alkane solvent is not clear, in that Applicant has presented no evidence to show that the presence of the alkane solvent makes a difference in bulk density.  All of the examples cited by Applicant included an alkane solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763